               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JESSE FRANK,

                      Plaintiff,
                                                     Case No. 20-CV-1293-JPS
 v.

 JOSH SCHOEMANN,
                                                                      ORDER
                      Defendant.



       On May 24, 2021, Plaintiff moved to file an amended complaint in

the present action. (Docket #13). Plaintiff’s proposed amendment seeks to

(1) add two additional defendants to his complaint, and (2) withdraw his

First Amendment claim. (Docket #15 at 1). Defendant opposes the motion,

explaining that the addition of two defendants would “cause undue delay

for all parties and undue prejudice for Defendant Schoemann and the

proposed new defendants.” (Docket #16 at 1). Defendant does not oppose

the removal of the First Amendment claim. (Id.) For the reasons explained

below, the Court will grant Plaintiff’s motion to amend.

       Federal Rule of Civil Procedure 15(a) provides that leave to amend a

complaint “shall be freely given when justice so requires.” Fed. R. Civ. P.

15(a). The Seventh Circuit has stressed that district courts should allow

amendments “unless there is a good reason—futility, undue delay, undue

prejudice, or bad faith—for denying leave to amend.” Life Plans, Inc. v. Sec.

Life of Denver Ins. Co., 800 F.3d 343, 358 (7th Cir. 2015). Courts favor granting

leave to amend, but they act within their discretion to deny such leave when

there is a substantial reason to do so. Select Creations, Inc. v. Paliafito Am.,

Inc., 830 F. Supp. 1213, 1216 (E.D. Wis. 1993).



  Case 2:20-cv-01293-JPS Filed 08/02/21 Page 1 of 3 Document 21
         Like the current defendant, the two proposed defendants, Assistant

Highway Commissioner Josh Glass (“Glass”) and Highway Commissioner

Scott Schmidt (“Schmidt”), are both employed by Washington County.

(Docket #15 at 1). They allegedly were involved in the same set of events

that form the underlying basis for Plaintiff’s claims. Plaintiff states that,

through discovery, he recently learned that Glass and Schmidt are

decisionmakers who played a role in Plaintiff’s employment termination.

(Id. at 1–2). Also favoring the granting of Plaintiff’s motion, no trial or

dispositive-motions date have been set by the Court in this case, and

discovery may continue.1

         The cases which Defendant cites in opposition, in which courts

denied motions to amend, are distinguishable from the present case. In

those cases, dispositive motions had already been filed, see Sanders v.

Venture Stores, Inc., 56 F.3d 771, 774 (7th Cir. 1995); Cont’l Bank, N.A. v.

Meyer, 10 F.3d 1293, 1297 (7th Cir. 1993); years had passed since the original

pleadings were filed, see Cont’l Bank, N.A., 10 F.3d at 1297; several

amendments had already been permitted, see Kessel v. Cook County, 2002

U.S. Dist. LEXIS 9030, *21, 2002 WL 1021560; or the motion to amend was

filed close to the trial date, see Perrian v. O’Grady, 958 F.2d 192, 194–95 (7th

Cir. 1992). Here, no dispositive motions have been filed, less than a year has

passed since the original complaint was filed, no previous amendments

have been made, and no trial dates or discovery dates have been set by the

Court.

         The Court finds that Plaintiff clears the relatively low bar to amend

under Federal Rule of Civil Procedure 15(a). The amended complaint will



        This Court does not adopt parties’ discovery plans. No court-issued
         1

discovery dates are set, and the parties are free to alter their discovery plan.

                            Page 2 of 3
  Case 2:20-cv-01293-JPS Filed 08/02/21 Page 2 of 3 Document 21
result in added time and expense for both parties, but it is not so

burdensome as to be considered undue. There does not appear to be any

risk that the new defendants will require an untenably large amount of

additional discovery, nor is there evidence that Plaintiff has been dilatory

or acting in bad faith. For these reasons, the Court will allow the amended

complaint.

       Finally, the parties also submitted a joint stipulation to amend the

Court’s schedule. (Docket #19). The parties previously filed a joint Rule 26(f)

plan, (Docket #12), but, in this branch of the Court, the parties’ proposed

discovery dates are of the parties’ own making and concern. The only dates

of moment to the Court are the dispositive motions deadline, the final

pretrial conference date, and the trial date, none of which have been set by

the Court yet. After the newly named defendants have appeared, the Court

will set a status hearing for this case via a forthcoming order. At that

hearing, the Court will provide such dates.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to file an amended

complaint (Docket #13) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that the amended complaint (Docket

#13-1) be and the same is hereby the operative complaint in this action.

       Dated at Milwaukee, Wisconsin, this 2nd day of August, 2021.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 3 of 3
  Case 2:20-cv-01293-JPS Filed 08/02/21 Page 3 of 3 Document 21
